Title: William W. Clayton to Thomas Jefferson, 28 December 1811
From: Clayton, William W.
To: Jefferson, Thomas


           
                   
                     28th Decr 1811—
          
		   I have been Very unfortunate Coming from Frederricksbg on my way near to your Place in Bedford I lost my Horse died on the Road
          
		  I was Taken sick and Compelled to stay on The Road untill my money Is nearly Exausted I wish To Get to Mr Clays near To your Possessions in Be Bedford a few shillings woud aid me 
		  
          
            W, W,
            Clayton
        